Citation Nr: 0615935	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  01-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiac 
disability, to include as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to July 24, 2000, 
for a grant of special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1966 until January 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.  

In a June 2004 communication, the veteran raised a claim of 
entitlement to service connection for nerve damage sustained 
as a result of Agent Orange exposure while serving in 
Vietnam.  To date, the RO has not adjudicated this claim.  
Therefore, the matter is referred to the RO for appropriate 
action.

The issue of entitlement to an effective date prior to July 
24, 2000, for a grant of special monthly pension by reason of 
being housebound is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of record establishes that the 
veteran's hypertension is chronically aggravated by the 
service-connected PTSD.

2.  Competent evidence of record establishes that the 
veteran's coronary artery disease is chronically aggravated 
by the service-connected PTSD.




CONCLUSIONS OF LAW

1.  Hypertension is chronically aggravated by the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).

2.  Coronary artery disease is chronically aggravated by the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of November 2004 and October 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the rating criteria for hypertension or 
coronary artery disease, nor did it apprise the veteran as to 
the law pertaining to effective dates.  However, if the 
veteran expresses disagreement with the rating and/or 
effective date assigned for the disabilities at issue awarded 
service connection herein, in the RO rating action that 
effectuates this Board decision, he will be apprised of the 
applicable criteria for the assignment of disability ratings 
and effective dates, and will be afforded an opportunity to 
respond.  As such, the appellant is not prejudiced by the 
Board's consideration of the appeal at this time.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a November 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Furthermore, documents associated with a 
disability determination of the Social Security 
Administration (SSA) are of record.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
hypertension and for a cardiac disability, diagnosed as 
coronary artery disease.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), atherosclerotic 
heart disease (including hypertension) is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
hypertension, coronary artery disease, or any other cardiac 
disability within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The service medical records fail to reveal any complaints or 
treatment for hypertension, coronary artery disease or any 
other cardiac disability.  The veteran's enlistment 
examination in January 1966 was normal.  A blood pressure 
reading at that time was 130/76.  The discharge examination 
in January 1968 again showed normal findings, and revealed a 
blood pressure of 110/76.  (For VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.)  

There is no showing of treatment for hypertension, coronary 
artery disease or any other cardiac disability for decades 
following service.  Borderline hypertension is first noted in 
a private treatment report dated in 1987.  Regarding cardiac 
problems, the record shows an admission to Montclair Baptist 
Medical Center for an inferior myocardial infarction in 
August 1996.  A percutaneous transluminal coronary 
angioplasty was performed.  The post-service medical records 
show additional treatment for cardiac problems in 1999, when 
the veteran was again admitted to Montclair Baptist Medical 
Center with an acute inferior myocardial infarction.  
Coronary artery disease was diagnosed.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of hypertension and coronary disease years 
after service is too remote from service to be reasonably 
related to service.  Further, there is no competent evidence 
relates the currently diagnosed hypertension or coronary 
artery disease to active service.

Based on the foregoing, there is no justification for a grant 
of direct service connection for hypertension, coronary 
artery disease or any other cardiac disability.  

The Board will now consider the veteran's primary contention, 
that his currently diagnosed hypertension and coronary artery 
disease are secondary to his service-connected PTSD.  In this 
regard, service connection may be established for disability 
which is proximately due to or the result of a service-
connected disability.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).  

The claims file contains a report by a private physician 
dated in October 2001 which addresses the relationship 
between hypertension and stress.  The physician cited medical 
articles which found that there were significant medical 
implications associated with PTSD.  A study was noted which 
showed that combat veterans with PTSD had basal blood 
pressure levels above those of the controls in the study.  
Other studies also noted a correspondence between PTSD and 
the prevalence of various disabilities, including 
hypertension.  The physician concluded, based on a review of 
the medical articles, that psychosocial stress plays an 
important causative role in the development of hypertension.  
He further concluded that those veterans suffering from PTSD 
were at an increased risk for developing hypertension.  No 
finding specific to the veteran was provided.

The claims folder also contains a November 2004 letter 
written by J. E., Jr., M.D., in which he states that "(i)t 
is possible that stress can play a factor" as to the 
veteran's myocardial infarction.  Dr. J. E., Jr., identified 
himself as the veteran's treating physician.  

In both December 2004 and November 2005, a VA examiner stated 
that neither hypertension nor coronary artery disease were 
the result of the veteran's PTSD.  However, in November 2004 
and in November 2005 it was noted that there was a 
possibility that the veteran's PTSD could aggravate his 
hypertension or trigger a coronary event.  In view of the 
foregoing, and with resolution of doubt in the veteran's 
favor, the Board finds that the evidence supports service 
connection for hypertension and coronary artery disease. 

Because the VA examiner's opinion in December 2004 and 
November 2005 was based on a review of the veteran's claims 
file, it is found to be more probative than the other 
opinions of record, which do not appear to consider his 
medical history.  In this regard, it is noted that the 
October 2001 private physician's conclusions were based on 
medical articles and scientific studies.  The opinion was not 
based on the veteran's personal medical history.  Indeed, as 
the sources relied on by the examiner are generic, the 
physician's opinion, alone, is not sufficient to be 
dispositive of the veteran's claims for service connection.  
However, the opinion does constitute competent medical 
evidence to support the appellant's claim.  See Sacks v. 
West, 11 Vet. App. 314, 316- 317 (1998).  Further, the 
November 2004 private physician comments are equivocal and, 
alone, cannot be construed as a finding that the veteran's 
hypertension, coronary artery disease or any other cardiac 
disability was at least as likely as not proximately due to, 
or aggravated by, his service-connected PTSD.  Significantly, 
however, the October 2001 and November 2004 private physician 
opinions are consistent with the December 2004 and November 
2005 VA opinions.

In conclusion, the Board finds that competent evidence of 
record supports a finding that hypertension and coronary 
artery disease were chronically aggravated by the veteran's 
service-connected PTSD.  The benefit of the doubt rule has 
been considered as applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for hypertension is granted.

Service connection for a cardiac disability is granted.


REMAND

In a statement dated December 10, 2003, the veteran expressed 
disagreement as to the effective date of a grant of special 
monthly pension by reason of being housebound, awarded by the 
RO in a December 2002 rating action, notice of which was 
issued on December 16, 2002.  To date, the RO has not issued 
a statement of the case as to this matter.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a statement of the case, on 
the effective date appeal initiated by 
the veteran from the December 2002 rating 
decision, which granted entitlement to 
special monthly pension by reason of 
being housebound, effective from July 24, 
2000.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


